Citation Nr: 1519677	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-28 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to the benefit currently sought on appeal.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports that he was exposed to acoustic trauma during service.  The Board notes that service connection is currently in effect for tinnitus.  At the January 2015 hearing, the Veteran reported that his hearing acuity had likely declined since his last VA examination.  This is significant because his claim was denied on the basis that he does not have a current bilateral hearing loss disability for VA compensation purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Given the Veteran's report that his hearing acuity may have worsened since the last VA examination, a contemporaneous VA examination is necessary to adjudicate this claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. After physically or electronically associating any pertinent, outstanding records, to include VA treatment records dated since November 2011, afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of his claimed bilateral hearing loss.  All necessary tests, including an audiological evaluation, must be conducted.   

Thereafter, the examiner must opine as to whether the Veteran's bilateral hearing loss is related to or had its onset in service, to include his conceded in-service acoustic trauma.

2. Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

